NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                             2021 VT 86

                                            No. 2020-270

Christopher McVeigh                                               Supreme Court

                                                                  On Appeal from
   v.                                                             Superior Court, Washington Unit,
                                                                  Civil Division

Vermont School Boards Association                                 March Term, 2021


Robert R. Bent, J.

Christopher McVeigh of McVeigh          Skiff, LLP, Burlington, for Plaintiff-Appellant.

Bernard D. Lambek of Zalinger Cameron & Lambek, Montpelier, for Defendant-Appellee.

John H. Klesch of Stitzel, Page & Fletcher, P.C., Burlington, and Francisco M. Negrón, Jr.,
 Chief Legal Officer, Alexandria, Virginia, for Amicus Curiae National School Boards
 Association.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.     COHEN, J. Plaintiff Christopher McVeigh filed a complaint in the civil division

of the superior court seeking a declaratory judgment that defendant, the Vermont School Boards

Association (VSBA), is the functional equivalent of a public agency for purposes of the Vermont

Public Records Act (PRA), and therefore must comply with plaintiff’s request for copies of its




           Justice Robinson was present for oral argument but did not participate in this decision.
records. The civil division concluded that the VSBA was not a public agency subject to the PRA

and granted summary judgment in favor of the VSBA. We affirm.

       ¶ 2.    In June 2019, plaintiff sent a letter to the VSBA requesting copies of any emails

between the VSBA’s executive director and the director of the Vermont Principals Association

and the Vermont Superintendents Association from January 1, 2016, to June 18, 2019. The VSBA

refused to comply, replying that it was a private nonprofit corporation and was not subject to public

records requests. Plaintiff then filed this action in the civil division seeking a declaration that the

VSBA was the functional equivalent of a public agency and that its records were open to public

inspection and copying under the PRA. After limited discovery, the parties filed cross-motions

for summary judgment.

       ¶ 3.    The following facts were undisputed for purposes of summary judgment. The

VSBA was incorporated in 1963 as a private Vermont nonprofit corporation. It is a membership

organization made up of Vermont supervisory union boards, supervisory district boards, and

private school boards. Any school board in Vermont has the option to join the VSBA, but

membership is not required by state law. Membership and voting rights are open to both public

and private school board members.

       ¶ 4.    The VSBA has an executive director and a board of directors. The board is

responsible for the oversight of the organization and provides guidance to the executive director

concerning public policy. Currently, all members of the board of directors are from public school

boards and are therefore publicly elected officials.

       ¶ 5.    The VSBA’s bylaws set forth the mission of the organization as follows: “The

VSBA exists to achieve our vision for public education by supporting all school boards to serve

as effective trustees for education on behalf of their communities and by providing a strong




                                                  2
collective voice toward enhancing the cause of public education in Vermont.” Under the heading

“Goals,” the bylaws state:

                VSBA will support local school boards by:

                1. advocating for high quality public education at the state and
               national levels;

                2. providing education and training to prepare and assist board
               members to carry out their roles effectively;

                3. researching issues, collecting and disseminating information[;]

                4. providing legal and policy services[;]

                5. providing a number of customized services to support boards in
               carrying out their roles.

       ¶ 6.    Member school boards pay dues to the VSBA in accordance with Article IV of the

bylaws. The VSBA also receives funding from fees for services to school districts, publications,

grants from nongovernment sources, and service agreements with other education-related

organizations. In fiscal year 2020, the VSBA budget anticipated that 53% of its income would

come from membership dues, 12% from fees for services to school districts, and 31% from service

agreements with other educational organizations, primarily the Vermont School Boards Insurance

Trust. The remaining funds would come from publications sold by the organization.

       ¶ 7.    The VSBA has four full-time employees. These employees advocate the VSBA’s

position to the Legislature and participate in policy development with the Agency of Education,

the State Board of Education, and other educational organizations. The VSBA employees also

provide training, support, and information updates for school board members; consulting services

for member boards to assist with superintendent searches and evaluations, strategic planning,

governance transitions, and policy governance; and consultation regarding legal questions, legal

training, and general collective bargaining supports for school boards and superintendents. The

VSBA publishes model policies and provides policy audits for members.


                                                3
       ¶ 8.    The VSBA is mentioned in several Vermont statutes. In 2018, the Legislature

created the Commission on Public School Employee Health Benefits to determine premiums and

employee expenses for health benefits on a statewide basis. 16 V.S.A. § 2102(a). The Act

provides that five of the ten members of the commission are representatives of school employers

and “shall be appointed by the organization representing the majority of the public school boards

in this State.”   Id. § 2102(b)(1)(B).   The VSBA made these appointments and pays the

administrative and staff costs for the five employer representatives. The Commission otherwise

acts independently of the VSBA. Id. §§ 2102(e), 2103.

       ¶ 9.    In 2018, the Legislature also empowered the VSBA to appoint three of the six

members of the governing board of a “health benefit association,” established to offer health

benefit plans to all Vermont school employers for coverage of their employees. 24 V.S.A.

§ 4947(d)(1). The VSBA made these appointments to the health benefit association, and provides

some staff support to the board members.          The health benefit association otherwise acts

independently of the VSBA.

       ¶ 10.   In 2017, the Legislature directed the VSBA and the Vermont Superintendents

Association to develop recommendations for legislation in connection with school district mergers

under Act 46. 2017, No. 49, § 8. The VSBA and the Vermont Superintendents Association

reviewed the question, determined that no statutory changes were needed, and advised the House

and Senate Education Committees to that effect.

       ¶ 11.   Several other statutes empower the VSBA to appoint members to state boards or to

provide advice to executive agencies. See 3 V.S.A. § 522(a), (a)(8) (creating nine-member

Vermont Pension Investment Commission, to include one VSBA-appointed member appointed);

16 V.S.A. § 570(d)(2) (directing Secretary of Education to establish Advisory Council on

harassment, hazing, and bullying that includes executive director of VSBA); 16 V.S.A. § 1693(b)


                                               4
(requiring Governor to consult with VSBA and other entities before appointing member of

Vermont Standards Board for Professional Educators); 16 V.S.A. § 2903a(b)(1)(D) (creating

sixteen-member Advisory Council on Literacy, to include executive director of VSBA); 24 V.S.A.

§ 5062(a)(1)(D) (creating five-member Retirement Board, including one Governor-appointed

employer representative chosen from list of three nominations jointly submitted by VSBA and

Vermont League of Cities and Towns); 32 V.S.A. § 163(11)(A)(i) (directing state auditor of

accounts to consult with VSBA and other entities to develop “a document designed to determine

the internal financial controls in place to ensure proper use of all public funds” for use by counties,

municipalities, supervisory unions, and supervisory districts); 33 V.S.A. § 4602(a)(10) (creating

twenty-three-member Building Bright Futures Council, to include one at-large member of school

board recommended by VSBA).

       ¶ 12.   The VSBA itself does not manage or operate supervisory unions, school districts,

and schools, or provide education to students. Beyond the statutory functions listed above, the

VSBA has no decision-making authority over issues faced by its member school boards. The

member school boards themselves generally do not engage in the types of activities that the VSBA

does, such as lobbying, consulting, training, or the creation of model policies.

       ¶ 13.   The VSBA argued in its motion for summary judgment that it did not meet the

definition of a public agency set forth in the PRA, that the plain language of the PRA did not

include a functional-equivalency test, and that even if such a test applied, the above facts showed

that the VSBA was not the functional equivalent of a public agency. Plaintiff argued in opposition

and in his cross-motion for summary judgment that the VSBA was the equivalent of a public

agency because it was engaged in public education, a central governmental function; its board

members were publicly elected officials; and it received the majority of its funding from public

sources.


                                                  5
        ¶ 14.   The civil division reasoned that it was unnecessary to determine whether a

functional-equivalency test applied under the PRA because the undisputed facts showed that

VSBA would not satisfy such a test. The court explained that although the VSBA was involved

in education, a largely public function, it did not actually carry out that function. Furthermore,

although the VSBA was mentioned in statutes, it was not so entangled in public business that it

ought to be subject to the PRA. The court therefore granted summary judgment to the VSBA.

This appeal followed.

        ¶ 15.   We review a decision granting summary judgment de novo. Progressive N. Ins.

Co. v. Muller, 2020 VT 76, ¶ 8, __ Vt. __, 249 A.3d 24. We will affirm if there are no genuine

disputes of material fact and the moving party is entitled to judgment as a matter of law. Nolan v.

Fishman, 2019 VT 63, ¶ 11, 211 Vt. 1, 218 A.3d 1034.

        ¶ 16.   This appeal involves a question of law, namely, whether the VSBA is a “public

agency” for purposes of the PRA. See Hum. Rts. Def. Ctr. v. Correct Care Sols., LLC, 2021 VT

63, ¶ 8, __ Vt. __, __ A.3d __ (stating that whether entity is “public agency” for purposes of PRA

is legal question of statutory interpretation). “In interpreting a statute, our primary aim is to discern

and then implement the Legislature’s intent.” Id. ¶ 9. If the statutory language is unambiguous,

we will apply it as written. Doyle v. City of Burlington Police Dep’t, 2019 VT 66, ¶ 5, 211 Vt.

10, 219 A.3d 326. “Only where the Legislature’s intent is unclear on the face of the statute do we

resort to other tools of statutory construction.” Hum. Rts. Def. Ctr., 2021 VT 63, ¶ 9.

        ¶ 17.   The Vermont PRA provides that “[a]ny person may inspect or copy any public

record of a public agency.” 1 V.S.A. § 316(a). The Act defines “public agency” to mean “any

agency, board, department, commission, committee, branch, instrumentality, or authority of the

State or any agency, board, committee, department, branch, instrumentality, commission, or

authority of any political subdivision of the State.” Id. § 317(a)(2). Plaintiff does not argue that


                                                   6
the VSBA falls within any of these specified categories. Rather, plaintiff argues that we should

adopt the approach taken in several Vermont superior court decisions, and by courts in some other

jurisdictions, and consider whether the VSBA is the “functional equivalent” of a public agency for

purposes of the PRA.

       ¶ 18.   The first Vermont superior court decision to apply a functional-equivalency test to

determine whether an ostensibly private entity was subject to the PRA appears to be Prison Legal

News v. Corrections Corp. of America, No. 332-5-13 Wncv, 2014 WL 2565746 (Vt. Super. Ct.

Jan. 10, 2014), https://www.vermontjudiciary.org/sites/default/files/documents/2014-5-30-31.pdf

[https://perma.cc/QT8P-R9XH]. In that case, the plaintiff made a PRA request for records from

the defendant, a private company with which the Department of Corrections (DOC) had contracted

to house Vermont prisoners in out-of-state facilities. The plaintiff argued that the defendant was

an “instrumentality” or “authority” of the State and was therefore a “public agency” under the

PRA. The defendant contended that it was a private company and did not fall within any of the

subdefinitions of a public agency in the PRA. The superior court reasoned that although the

defendant, on its face, did not appear to meet the definition of a public agency, to hold that such

an entity was not subject to the PRA

               would have an anomalous and disturbing consequence: it would
               enable any public agency to outsource its governmental duties to a
               private entity and thereby entirely avoid, intentionally or
               unintentionally, the fundamental interests in transparency and
               accountability that the Act is designed to protect and that has
               become a normalized quality and function of government.

Id. at *3. Based on the broad purpose of the PRA and federal and out-of-state case law, the court

concluded that the PRA was intended to apply to “private entities that are the functional equivalent

of a public agency and the records that are within the scope of that equivalency.” Id. at *6. The

court considered four nonexclusive factors derived from Connecticut and Tennessee decisions to

determine whether the defendant was the functional equivalent of a public agency: “(1) whether

                                                 7
the entity performs a governmental function; (2) the level of government funding; (3) the extent

of government involvement or regulation; and (4) whether the entity was created by the

government.” Id. at *4-6 (citing Bd. of Trs. of Woodstock Acad. v. Freedom of Info. Comm’n,

436 A.2d 266 (Conn. 1980), and Memphis Publ’g Co. v. Cherokee Child. & Fam. Servs., 87

S.W.3d 67 (Tenn. 2002)). On the facts before it, the superior court concluded that the private

prison corporation was the functional equivalent of a public agency, primarily because it

performed the uniquely governmental function of imprisonment. Id. at *7.

       ¶ 19.   Vermont superior courts have since applied this functional-equivalency test in

several other PRA cases. See, e.g., Hum. Rts. Def. Ctr. v. Correct Care Sols., LLC, No. 51-2-19

Wncv, 2020 WL 11232116, at *4 (Vt. Super. Ct. Nov. 06, 2020), https:// www.

vermontjudiciary.org/sites/default/files/documents/2021-5-28-23.pdf         [https://perma.cc/47QU-

DGPG] (concluding that contractor providing health care to Vermont inmates was not functional

equivalent of public agency), rev’d, 2021 VT 63; Whitaker v. Vt. Info. Tech. Leaders, Inc., No.

781-12-15 Wncv, 2016 WL 8260068, at *6 (Vt. Super. Ct. Oct. 28, 2016),                  https://www.

vermontjudiciary.org/sites/default/files/documents/2018-1-24-6.pdf          [https://perma.cc/AE5S-

HUSL] (holding that hybrid public-private entity created by statute to develop statewide health

information technology plan was functional equivalent of public agency); see also Long v. City of

Burlington, 2018 VT 103, ¶ 11, 208 Vt. 418, 199 A.3d 542 (describing one of superior court’s

alternative holdings, which was that city’s economic consultant was not functional equivalent of

city). Plaintiff contends that we should adopt this approach and apply it here to hold that the VSBA

is the functional equivalent of a public agency that is required to open its records to public

inspection and copying under the PRA.

       ¶ 20.   As the VSBA argues, the PRA’s definition of a “public agency” does not expressly

include private entities acting as the functional equivalents of state or local agencies. See 1 V.S.A.


                                                  8
§ 317(a)(2) (defining “public agency” as “agency, board, department, commission, committee,

branch, instrumentality, or authority” of state or political subdivision). In our recent decision in

Human Rights Defense Center v. Correct Care Solutions, LLC, we tacitly recognized that to the

extent that the Legislature has recognized this concept within the plain language of the PRA, it is

encompassed within the term “instrumentality.” 2021 VT 63. The plaintiff in that case argued

that a private corporation which contracted with the DOC to provide medical care to incarcerated

Vermonters was the functional equivalent of a public agency for purposes of the PRA. We

declined to take that approach, explaining that the functional-equivalency analysis was based on

courts’ recognition “that ‘any general definition’ of the term ‘agency’ is ‘of only limited utility to

a court confronted with one of the myriad organizational arrangements for getting the business of

the government done.’ ” Id. ¶ 13 (quoting Washington Rsch. Project, Inc. v. Dep’t of Health, Ed.

& Welfare, 504 F.2d 238, 245-46 (D.C. Cir. 1974)). We concluded that the PRA’s definition of

an “agency” was “not so general as to have limited utility under the circumstances” of the case

before us. Id. We found it unnecessary to engage in a functional-equivalency analysis because

we concluded that the defendant was an “instrumentality” of the state and therefore met the

definition of a public agency under the PRA. Id.

       ¶ 21.   We now clarify what we implicitly suggested in Human Rights Defense Center:

there is no general “functional-equivalency” concept contained in the PRA. Although we must

construe the PRA liberally in favor of disclosure, 1 V.S.A. § 315(a), we cannot ignore its plain

text. See Doyle, 2019 VT 66, ¶ 5 (explaining that courts will apply plain meaning of PRA). The

definition of “public agency” in 1 V.S.A. § 317(a)(2) contains no reference to functional

equivalents; rather, it sets forth a limited list of traditional, well-established forms in which

government chooses to organize itself. To the extent that the Legislature intended for the PRA to

apply to a nongovernmental entity, that entity must qualify as one of these forms.


                                                  9
        ¶ 22.   The only definition that potentially applies to the VSBA is an “instrumentality.” In

Human Rights Defense Center, we explained that the plain meaning of “instrumentality” is “ ‘[a]

means or agency through which a function of another entity is accomplished, such as a branch of

a governing body.’ ” Id. ¶ 16 (quoting Instrumentality, Black’s Law Dictionary (11th ed. 2019)).

In that case, it was undisputed that during the relevant time period, the defendant was the sole

means through which the DOC provided medical care to incarcerated persons. We then considered

whether this was a uniquely governmental function, explaining:

                The question of whether this function is fundamentally
                governmental in nature is important to our analysis for the same
                reason that courts applying the functional-equivalency test consider
                it the “cornerstone” of their inquiry: because an interpretation of our
                public-records act which allows a governmental agency to—
                intentionally or unintentionally—insulate records relating to the
                performance of its responsibilities from disclosure by delegating
                those responsibilities to a private entity would defeat the purpose of
                the Act.

Id. ¶ 17.   We determined that providing medical care to inmates was a “quintessential

governmental function” which the government had a constitutional duty to provide. Id. ¶¶ 18-19.

Furthermore, we noted that the DOC had set forth detailed policies governing “when, whether, and

how” the defendant was to provide services to inmates, and the defendant was exercising the

DOC’s authority to administer government policy. Id. ¶ 20. In conclusion, we held that “where

the state contracts with a private entity to discharge the entirety of a fundamental and uniquely

governmental obligation owed to its citizens, that entity acts as an ‘instrumentality’ of the State.”

Id. ¶ 21.

        ¶ 23.   Our decision in Human Rights Defense Center makes clear that the determination

of whether a particular entity is an “instrumentality” must be made on a case-by-case basis, looking

at the facts surrounding the government’s relationship with that entity. We decline at this time to

adopt a particular test for resolving this inquiry, though we note that there may be significant


                                                  10
overlap between the factors relevant to determining whether an entity is an “instrumentality” and

the functional-equivalency tests adopted by Connecticut, Tennessee, and other courts in applying

their public-records statutes. See Hum. Rts. Def. Ctr., 2021 VT 63, ¶ 17 n.2. As Human Rights

Defense Center instructs, however, the nature of the function carried out by the private entity must

be a primary focus of the analysis. Id. ¶ 17.

       ¶ 24.   Turning to the facts of this case, we conclude that the VSBA does not qualify as an

“instrumentality” because it has not been delegated responsibility for performing a uniquely

governmental function. It is true that the VSBA is involved in aspects of public education, the

provision of which is a fundamental governmental obligation. See Brigham v. State, 166 Vt. 246,

258, 692 A.2d 384, 391 (1997) (noting that “education was the only governmental service

considered worthy of constitutional status” by drafters of Vermont Constitution). But the VSBA

does not itself perform the function of providing public education to Vermont pupils. Rather, the

VSBA offers support to its member school boards by advocating for educational policy at the

statewide level and providing training, information, and advice to members. The VSBA does not

make decisions for local school boards and these school boards have not delegated their authority

to the VSBA. The VSBA is therefore distinguishable from other private entities which have been

found subject to the PRA. See Hum. Rts. Def. Ctr., 2021 VT 63, ¶ 18; Prison Legal News, 2014

WL 2565746, at *7; Whitaker, 2016 WL 8260068, at *6.

       ¶ 25.   Nor has the VSBA been tasked by the Legislature with performing a governmental

role. The statutes mentioning the VSBA give it and other organizations the power to make

appointments to various boards and commissions or direct it and other organizations to provide

recommendations to the Legislature on specific education-related policies. They do not require

the VSBA to provide education to pupils or to create or implement other uniquely governmental

programs. The fact that the Legislature has given the VSBA, as a stakeholder with respect to


                                                11
education and employer-related issues, the power to appoint members to certain boards and

commissions, is not equivalent to delegating a uniquely governmental role.

       ¶ 26.   In the absence of a showing that the VSBA is the means through which the state or

its subdivisions performs a fundamentally governmental function, the other factors identified by

plaintiff—that the VSBA receives more than half of its funding from public school boards, and

that its governing board is comprised of elected public school board members—are not sufficient

to demonstrate that it is an “instrumentality” of the government. The civil division therefore

properly determined that the VSBA was not a “public agency” subject to the PRA.

       Affirmed.

                                              FOR THE COURT:



                                              Associate Justice




                                              12